Application by the *402appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 13, 1995 (People v Thorpe, 221 AD2d 490), affirming a judgment of the County Court, Orange County, rendered July 21, 1992.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Prudenti, P.J., Ritter, Santucci and Krausman, JJ., concur.